Smith, J. —
At the September term, 1841, James McClease filed a declaration in the Allen Circuit Court, against the plaintiffs in error, upon a sealed note for the payment of 216 dollars and 50 cents. Appended to the declaration was the following instrument in writing:
“State of Indiana, Allen county, ss.- — -We do hereby confess the within debt, and that the plaintiff hath sustained damages in the amount of 96 dollars and 30 cents, being the amount of the interest dire thereon up to the second day of the next term of the Allen Circuit Court (5th of October, 1841), and we do hereby request that judgment may be rendered against us for the sum of 216 dollars and 50 cents in debt, and the sum of 96 dollars and 30 cents in damages, making in all the sum of 312 dollars and 80 cents, and that it be clearly set forth in said judgment that said Heni'y Worke is the principal in said note, and said Colerick and Ferrand, his sureties thereon, hereby releasing all error in this behalf. Witness our hands and seals this 28th day of September, 1841.
“Henry Worke, [seal.]
“ Attest : “ D. H. Colerick, [seal.]
“ R. Brcckenridge, Jr. “ Nathan Farrand, [seal.] ”
J. G. Walpole, for the plaintiffs.
R. Breckenridge, for the defendant.
Upon the filing of the declaration and the above instrument, and proof of the execution of the latter, on the 6th of October, 1841, the Court rendered judgment “against the said Worke, and David H. Colerick and Nathan Far-rand his securities,” for 312 dollars and 80 cents, “so confessed,” &c.
Tins judgment must be reversed. The record shows no appearance by the defendants in person or by attorney, and without such appearance, unless there has been service of process or of notice in some mode prescribed by the statute, there can be no legal judgment. The paper on file is not a warrant of attorney and afforded no authority for the plaintiff or his attornej's to appear for the defendants.
Per Curiam.- —
The judgment is reversed with costs, &c.